DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (i.e., a descriptive title that distinguishes the invention and is not a generic or general description). The new title should take into account any amendments to the claims to best indicate the claimed invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/7/22 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muller et al. (US 2017/0374237, hereinafter Muller, cited in IDS filed 2/17/22).

Regarding claim 1, Muller teaches a method comprising (calibration method; ¶¶ 0021-0027, Fig. 2): 
generating a patch image with patch image parameters including a patch image identifier relating to the patch image (generate calibration chart; ¶ 0023, Fig. 2 118); 
initiating the production of the patch image on a recorded medium in a first printing environment (print calibration chart; ¶ 0023, Fig. 2 118); 
analysing the produced patch image with the patch image parameters to determine patch image data of the produced patch image (determine color consistency; ¶ 0023, Fig. 2 120-122); and 
mapping the patch image data to the patch image identifier to generate an information resource (update LUT; ¶ 0023, Fig. 2 123).

Regarding claim 2, Muller teaches the method according to claim 1, wherein generating the patch image comprises: receiving input data comprising a definition of the patch image in a first colour model and the patch image parameters (determine any measurement values above threshold; ¶ 0022, Fig. 2 112); generating the patch image 

Regarding claim 3, Muller teaches the method according to claim 2, wherein initiating the production of the patch image comprises: receiving the patch image production instructions by the first printing environment (new calibration chart; ¶ 0023); translating the patch image production instructions into a patch image definition in a second colour model (generate new calibration chart;  ¶ 0023); and producing the patch image on the recorded medium in the first printing environment (print new calibration chart; ¶ 0023).

Regarding claim 4, Muller teaches the method according to claim 2, wherein analysing the produced patch image comprises: receiving the optical device instructions by an optical device (new calibration chart for scanning; ¶ 0023); generating an optical device job based on the optical device instructions (scan new calibration chart; ¶ 0023); measuring the spectral reflectance of the produced patch image by a sensor (measured by spectrophotometer; ¶ 0021); and outputting the patch image data (new ∆E; ¶ 0023).



Regarding claim 6, Muller teaches the method according to claim 5, wherein mapping the patch image data to the patch image identifier comprises: receiving the patch image data comprising the definition of the produced patch image in the first colour space (measurement values; ¶ 0023); mapping the patch image data of the produced path image to the patch image identifier (comparing measurement values with calibration reference; ¶ 0023); and storing the mapped patch image data and patch image identifier to generate the information resource (updating spot color look-up table; ¶ 0023).

Regarding claim 8, Muller teaches the method according to claim 1, wherein the patch image comprises a spot colour or a plurality of spot colours (spot colors; ¶ 0023), each having their own patch image identifier, and wherein the patch image identifier is the name associated with the spot colour (spot color look-up table; ¶¶ 0023-0024, Fig. 3).

Regarding claim 9, Muller teaches the method according to claim 8, wherein the spot colour or plurality of spot colours are defined in the first printing environment (spot colors; ¶ 0021).  


obtain patch image data of a produced patch image in a first printing environment (generate, print, and scan calibration chart; ¶ 0023, Fig. 2 118); 
generate an information resource by mapping the patch image data to a patch image identifier of the produced patch image (determine color consistency and update LUT; ¶ 0023, Fig. 2 120-123).

Regarding claim 11, Muller teaches the system according to claim 10, wherein a spectrophotometer or colorimeter is used to obtain patch image data of the produced patch image (spectrophotometer; ¶ 0021, Fig. 2).  

Regarding claim 12, Muller teaches the system according to claim 10, wherein the patch image data comprises the definition of the produced patch image in a first colour space (defined spot colors; ¶ 0021).

Regarding claim 13, Muller teaches the method according to claim 12, wherein generating the information resource comprises: receiving the patch image data comprising the definition of the produced patch image in the first colour space (measurement values; ¶ 0023); mapping the patch image data of the produced patch image to the patch image identifier (comparing measurement values with calibration reference; ¶ 0023); and storing the mapped patch image data and patch image identifier in a database (updating spot color look-up table; ¶ 0023).


Claim 15 recites a non-transitory computer-readable medium comprising instructions, which when executed on a computing device (¶ 0047, Muller) similarly to the system of claim 10. Thus, arguments similar to that presented above for claim 10 are equally applicable to claim 15.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ross, Jr. et al. (US 8743421) teaches a system for spot color correction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244. The examiner can normally be reached 9:30-5:30 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENT YIP/Primary Examiner, Art Unit 2672